                                                              USDC SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC#:
--------------------------------------------------------X
ANTHONY HILL,
                                                              DATEF-IL_E_D_:_3__,
                                                                                /3
                                                                                    .
                                                                                 . __,/--
                                                                                       -;;i- o-.
                                                                                         ,


                                   Plaintiff,
                                                                    l 5-CV-06256 (KMW)
                  -against-
                                                                           ORDER
CHRISTOPHER MILLER,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        Anthony Hill ' s ("Petitioner") Rule 60(b )(4) motion to vacate the judgment against him is

currently pending before the Court.         On February 26, 2020, Petitioner filed a single document

containing a reply to Judge Robert Lehrburger's Amended Report & Recommendation (ECF No.

52); a notice of appeal from the Amended Report & Recommendation; a motion for appointment

of counsel on appeal; and a motion to proceed informa pauperis during his appeal.              (ECF No.

55.)

        The Amended Report & Recommendation from which Petitioner seeks to appeal was not

a final order or judgment.       Thus, Petitioner' s notice of appeal, motion for appointment of

counsel, and motion to proceed informa pauperis are denied as premature, without prejudice to

Petitioner to re-file these documents should this Court deny his pending Rule 60(b)(4) motion.

See United States v. Rodgers, 101 F .3d 24 7, 252 (2d Cir. 1996) (defendant's "premature" appeal,

prior to entry of a final order, was a "nullity" that did not "divest the district court of

jurisdiction").
       The merits of Petitioner' s reply to the Amended Report and Recommendation shall be

addressed in a forthcoming Opinion.

       SO ORDERED.

Dated: New York, New York
       March ~ ' 2020
                                                           KIMBA M. WOOD
                                                        United States District Judge




                                               2
